Citation Nr: 0526136	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  05-05 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right lower 
extremity radiculopathy.

4.  Entitlement to an initial disability rating greater than 
10 percent for left lower extremity radiculopathy.

5.  Entitlement to a disability rating greater than 40 
percent for lumbar fusion, status post fracture of L4, with 
degenerative changes and limitation of motion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and December 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no confirmed diagnosis of PTSD.  

3.  There is no evidence of hypertension in service or for 
many years thereafter, and no competent evidence of a nexus 
between the hypertension and the veteran's periods of active 
service or any service-connected disability.  

4.  There is competent evidence of a nexus between the 
veteran's right lower extremity radiculopathy and his 
service-connected back disability.

5.  Prior to July 2004, the evidence reflects no more than 
mild symptoms associated with left lower extremity 
radiculopathy; as of July 2004, there is evidence of moderate 
associated neurologic disability.

6.  The veteran's lumbar spine disability is manifested by 
severe limitation of motion of the lumbar spine and 
demonstrable deformity of the L4 vertebral body; there is no 
evidence of ankylosis of the entire spine and no evidence or 
allegation of incapacitating episodes having a total duration 
of at least 6 weeks during the past 
12 months.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).  

2.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Service connection for right lower extremity 
radiculopathy is established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  

4.  The criteria for an initial disability rating greater 
than 10 percent for left lower extremity radiculopathy prior 
to July 2004 have not been met; as of July 2004, the criteria 
for a 20 percent disability rating for left lower extremity 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic 
Code 8524 (2004).   

5.  The criteria for a 50 percent disability rating for 
lumbar fusion, status post fracture of L4, with degenerative 
changes and limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5238, and 
5243 (2004); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285 and 5292 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.    

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1112(a)(1), 1137; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including hypertension).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

1. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  The Board notes that VA regulations 
provide special considerations for PTSD claims based on a 
combat-related in-service stressor, claims made by former 
prisoners-of-war, and claims based on an in-service personal 
assault.  38 C.F.R. § 3.304(f) (1)-(3).  However, these 
provisions are not applicable to the stressor as alleged by 
the veteran in this case.  

The veteran alleges that he has PTSD as the result of a motor 
vehicle accident in which he was injured in service.  The 
occurrence of the in-service accident in question is not 
disputed.  However, the Board finds that there is no evidence 
of a confirmed diagnosis of PTSD to warrant service 
connection.  Specifically, the RO obtained a VA psychiatric 
examination in July 2004.  The examination report includes a 
review and discussion of relevant medical evidence, including 
several entries from VA practitioners who noted for the 
veteran "a history of PTSD" and "a history of PTSD due to 
motor-vehicle accident."  The July 2004 VA examiner also 
conducted a complete interview and examination of the 
veteran, as well as psychometric testing.  Based on all of 
the available information, the examiner concluded that the 
veteran did not satisfy the diagnostic criteria for PTSD.  
 
The Board acknowledges that the veteran submitted a private 
medical statement in January 2005, to which the July 2004 VA 
examiner did not have access.  That statement indicated that 
the veteran developed post-traumatic stress from the injuries 
and treatment related to an in-service automobile accident.  
However, as with the VA progress note entries discussed in 
the July 2004 VA examination report, there is no indication 
that the physician based this opinion on anything other than 
history reported by the veteran.  Therefore, the statement 
has little probative value.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  On the other hand, the July 2004 VA psychiatric 
examiner's opinion, which is based on a comprehensive review 
of the record and examination of the veteran, is extremely 
probative and credible.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  For the stated reasons, the RO affords more 
weight to the July 2004 VA psychiatric examination findings 
that did not support a diagnosis of PTSD.  

In addition, the Board emphasizes that the veteran's lay 
opinion as to whether he is properly diagnosed as having PTSD 
is not competent evidence required to grant service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Similarly, the veteran's report that a doctor 
told him that he had PTSD, when not supported by the medical 
evidence of record, is not competent evidence.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Absent competent evidence of a current diagnosis of the 
disability, service connection cannot be established.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against service connection for PTSD.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  

2.  Hypertension

The veteran seeks service connection for hypertension.  
Initially, the Board notes that there is no evidence of 
hypertension in service or until many years later.  In fact, 
the first diagnosis of hypertension of record is in May 1992, 
more than 
20 years after the veteran's separation from service.  
Similarly, there is no medical evidence of a nexus between 
the hypertension and service.  Therefore, there is no direct 
basis for awarding service connection for hypertension.  
38 U.S.C.A. 
§§ 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The veteran alleges that the hypertension is proximately due 
to or the result of anxiety associated with PTSD and pain 
associated with his service-connected lumbar spine 
disability.  As discussed above, service connection has not 
been established for PTSD.  Moreover, the Board finds no 
competent evidence of a nexus between the service-connected 
lumbar spine disability and the veteran's hypertension.  A 
claim for secondary service connection requires medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  There simply is no such evidence in this 
case.  In fact, VA outpatient notes dated in April 2002 
characterize the hypertension as "essential."  The 
veteran's personal assertion that it is common knowledge that 
pain raises blood pressure, or his personal opinion that the 
hypertension is related to the service-connected back 
disability, is not competent evidence required to establish 
service connection in this case.  Grottveit, 5 Vet. App. at 
93; Espiritu, 
2 Vet. App. at 494.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for hypertension.  38 U.S.C.A. § 5107(b).  The appeal is 
denied.   



3.  Right Lower Extremity Radiculopathy

Service connection has been established for left lower 
extremity radiculopathy associated with the service-connected 
lumbar spine disability.  The veteran seeks service 
connection for right lower extremity radiculopathy on the 
same basis.  

Initially, the Board notes that there is no evidence of right 
lower extremity radiculopathy in service or for many years 
thereafter.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, 
the July 2004 VA orthopedic examination specifically reflects 
a current diagnosis of right lower extremity radiculopathy.  
The accompanying July 2004 VA neurological examination, which 
shows the same right leg symptoms found on orthopedic 
examination, contains the opinion that the veteran's symptoms 
were probably related to his back.  In addition, a private 
medical statement dated in January 2005 indicates that the 
veteran has radiculopathy in both legs due to his service-
connected back injury.  38 C.F.R. 
§ 3.310(a).  There is no medical opinion of record directly 
stating that right radiculopathy is not related to the in-
service back injury.   
 
The Board acknowledges that the evidence of record reflects 
that the veteran incurred additional back injuries after 
service that may have played a role in the development of the 
right lower extremity disorder.  However, the Board finds 
that the current state of the evidence is at least sufficient 
to establish relative equipoise with respect to this claim.  
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the 
evidence supports service connection for right lower 
extremity radiculopathy. Id.  The appeal is granted.       

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Left Lower Extremity Radiculopathy

The veteran appealed the initial 10 percent disability rating 
assigned for left lower extremity radiculopathy.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  

The 10 percent rating is assigned under Diagnostic Code 
(Code) 8524, paralysis of the internal popliteal nerve 
(tibial).  38 C.F.R. § 4.124a.  According to the rating 
schedule, complete paralysis of the nerve is marked by the 
following symptoms: plantar flexion lost, frank adduction of 
foot impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Under Code 
8524, a 
10 percent rating is assigned for incomplete paralysis of the 
nerve that is mild.  A 20 percent rating is assigned for 
moderate incomplete paralysis and a 30 percent rating is 
assigned for severe incomplete paralysis.    

VA orthopedic examination in November 2002 noted complaints 
of pain radiating from the left leg to the foot.  Examination 
revealed diminished sensation in the left foot only.  There 
was no muscle wasting or foot drop and no deficiency in 
reflexes.  The report of the December 2002 VA neurology 
examination reflects complaints of radiating pain from the 
left hip to the left heel in the sciatic nerve distribution 
and numbness in the foot.  Physical examination revealed mild 
weakness in some of the muscles of the left leg and 1+ deep 
tendon reflexes.  Plantar response was flexor.  There was 
decreased sensation to pinprick and vibration in the left 
foot only.  The veteran refused to heel and toe walk due to 
back pain.  The Board finds that this evidence, when compared 
to the symptoms associated with complete nerve paralysis, 
most accurately reflects mild disability and therefore does 
not approximate the criteria for a 20 percent rating.  
38 C.F.R. § 4.7.    

However, during the July 2004 VA neurology examination, the 
veteran described similar, though worse, complaints 
associated with the left lower extremity.  Examination 
revealed strength of 3 to 4/5 in the proximal muscles and of 
4/5 in the distal muscles with some give-way weakness.  
Straight leg raising was positive.  Sensation was decreased 
in the left L5 and S1 dermatomes, and possibly the L4 
dermatome.  Deep tendon reflexes were 1/4 at the knee and 0/4 
at the ankle.  It was noted that the veteran failed to report 
for scheduled electromyography.  The July 2004 VA orthopedic 
examiner noted reports of weakness and giving way in the left 
leg that required the use of a cane.  On examination, sharp 
and pinprick sensation were absent; dull sensation was 
intact.  Sensation was decreased in the L4, L5, and S1 
dermatomes.  Although there was no atrophy, strength was 
decreased to 3/5.  Deep tendon reflexes were 1+/4 at the knee 
and 0/4 at the ankle.  The Board finds that this evidence 
reflects an increase in severity in the service-connected 
radiculopathy sufficient to warrant a 20 percent rating as 
moderate incomplete paralysis. Id.  Absent more disabling 
findings of weakness and other symptoms, the Board cannot 
conclude that the disability is so severe as to warrant a 30 
percent evaluation. Id.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for left lower extremity radiculopathy prior to 
July 2004.  38 C.F.R. § 4.3.  To that extent, the appeal is 
denied.  However, as of the July 2004 VA examinations, the 
Board finds that the evidence supports a 20 percent 
disability evaluation. Id.  To that extent, the appeal is 
granted.  

2.  Lumbar Fusion, Status Post Fracture of L4, with 
Degenerative Changes and Limitation of Motion

The veteran appealed the denial of his claim for an existing 
40 percent disability rating for his lumbar spine disability.  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. pt. 4).  These amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  The RO received the 
veteran's claim in October 2002, after the date of the first 
amendments but before the date of the second amendments.  
Therefore, to the extent the disability may be rated as 
intervertebral disc syndrome, only the amended regulations 
apply.  To the extent the disability may be rated under any 
other spinal diagnostic code, the Board must address both 
sets of regulations.   

The veteran currently has a 40 percent disability evaluation.  
Under the previous version of the rating criteria, a 50 
percent rating is assigned for unfavorable ankylosis of the 
lumbar spine under Code 5289.  In addition, a 60 percent 
rating is available for residuals of a fractured vertebra, 
without cord involvement but with abnormal mobility requiring 
a neck brace, under Code 5285.  Notes to Code 5285 state 
that, in other cases, the disability should be rated 
according to limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.  
Under Code 5292, 40 percent is the maximum rating available 
for limitation of motion of the lumbar spine.  Similarly, it 
is the maximum rating available under Code 5295 for 
lumbosacral strain.  38 C.F.R. § 4.71a (in effect prior to 
September 26, 2003).  

Under the amended rating schedule, spine disabilities under 
Code 5235 to 5243 are rated under the General Rating Formula 
for Diseases and Injuries of the Spine.  The relevant 
diagnostic codes in this case are Code 5235, vertebral 
fracture or dislocation, Code 5241, spinal fusion, and Code 
5243, intervertebral disc syndrome.  38 C.F.R. § 4.71a (in 
effect from September 26, 2003).  The General Rating Formula 
assigns ratings for a spine disability with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The next higher rating, 50 
percent, is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine.  A 
100 percent rating is awarded for unfavorable ankylosis of 
the entire spine.  See Note (5) to the General Rating Formula 
(defining favorable and unfavorable ankylosis for VA 
compensation purposes).    
 
Intervertebral disc syndrome (preoperatively or 
postoperatively), Code 5243, may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 
38 C.F.R. § 4.25 (combined ratings table).  The Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes provides for a maximum schedular rating of 60 
percent, which is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  See Note (1) 
(defining "incapacitating episodes for rating purposes).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

VA has determined that intervertebral disc syndrome involves 
loss of range of motion, such that when a disability is 
evaluated as intervertebral disc syndrome, DeLuca and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another diagnostic 
code.  VAOPGCPREC 36-97. 

VA outpatient notes reflect regular complaints and treatment 
for low back symptoms.  However, neither these records nor 
the reports of VA orthopedic examinations in November 2002 or 
July 2004 reflect unfavorable ankylosis of the lumbar spine 
to warrant an increased rating under Code 5289.  Although 
range of motion of the lumbar spine is extremely limited, 
motion is still possible.  The record also fails to reflect 
the extent of disability contemplated for a 60 percent rating 
under Code 5285.  However, the Board notes that the severe 
limitation of motion of the lumbar spine is sufficient to 
warrant a 40 percent rating under Code 5292.  In addition, VA 
X-rays taken in November 2002 demonstrate deformity of the 
fractured L4 vertebra.  Therefore, pursuant to the provisions 
of Code 5285, 
10 percent is added to the rating for limitation of motion.  
Accordingly, the Board finds that the overall disability 
picture more closely approximates the criteria for a 50 
percent disability rating under the previous version of the 
rating criteria.  38 C.F.R. § 4.7.

However, the Board finds no such basis for a rating greater 
than 50 percent under the amended rating criteria. Id.  That 
is, the evidence does not reflect unfavorable ankylosis of 
the entire spine.  On this point, the Board notes that the RO 
has granted service connection for the left lower extremity 
neurological symptoms as a separate disability from the 
lumbar spine disability, pursuant to instructions in Note (1) 
to the General Rating Formula, and has rated it accordingly.  
Therefore, to the extent such symptoms could be argued to 
support a finding of unfavorable ankylosis as defined by Note 
(5) to the General Rating Formula, the Board finds that doing 
so would be pyramiding.  See 38 C.F.R. § 4.14 (rating the 
same disability under various diagnoses is to be avoided).  
In addition, there is no evidence or allegation of 
incapacitating episodes sufficient to warrant a 60 percent 
rating under the Formula for Rating Intervertebral Disc 
Syndrome Based on 
Incapacitating Episodes.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  The veteran has alleged that he 
is unable to work due to his back disability.  However, 
review of the record indicates that the veteran's 
employability was severely impacted by a work-related injury 
he incurred in 1997, rather than the service-connected 
disability.  There is no evidence of recent hospitalizations 
associated with the back disability to indicate that extra-
schedular consideration is warranted.    

In summary, the Board finds that the evidence supports a 50 
percent disability rating for lumbar fusion, status post 
fracture of L4, with degenerative changes and limitation of 
motion.  38 C.F.R. § 4.3.  To that extent, the appeal is 
granted. 
VCAA Notice and Assistance

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  That is, by way of letters dated in 
November 2002, March 2003, and May 2003, as well as in the 
January 2003 and December 2003 rating decisions on appeal and 
the associated January 2005 statement of the case and 
February 2005 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible to 
provide.  In addition, the January 2005 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board observes that the RO issued VCAA notice letters 
prior to the January 2003 and December 2003 adverse 
determinations on appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, none of the letters 
specifically asked the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the veteran actually 
knew to submit such evidence to the RO, given the amount of 
information he has submitted to VA.  Therefore, any failure 
to make the specific request is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, other relevant service 
records, VA treatment records, private medical records as 
authorized by the veteran, and relevant medical examinations 
and opinions.  The Board notes that the veteran has provided 
the RO with certain private medical records and numerous 
written statements.  The Board is satisfied that all relevant 
evidence identified by the veteran has been secured.  
38 U.S.C.A. § 5103A.  The Board notes that the RO has not 
secured a medical opinion concerning the etiology of the 
veteran's hypertension.  See 38 U.S.C.A. § 5103A(d).  
However, as discussed above, there is simply no competent 
evidence of a secondary relationship between the hypertension 
and a service-connected disability that would trigger the 
duty to secure such an opinion.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).   






















	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for right lower 
extremity radiculopathy is granted.

An initial disability rating greater than 10 percent for left 
lower extremity radiculopathy prior to July 2004 is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 
20 percent disability rating for left lower extremity 
radiculopathy as of July 2004 is granted.  

Subject to the law and regulation governing the payment of 
monetary benefits, a 
50 percent disability rating for lumbar fusion, status post 
fracture of L4, with degenerative changes and limitation of 
motion is granted.  




	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


